IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 242 EAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
             v.                              : from the Order of the Superior Court
                                             :
IBRAHIM MUHAMMED,                            :
                                             :
                   Petitioner                :
                                             :
                                             :

COMMONWEALTH OF PENNSYLVANIA,                : No. 243 EAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
             v.                              : from the Order of the Superior Court
                                             :
IBRAHIM MUHAMMED,                            :
                                             :
                   Petitioner                :
                                             :
                                             :

COMMONWEALTH OF PENNSYLVANIA,             : No. 244 EAL 2020
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal
             v.                           : from the Order of the Superior Court
                                          :
IBRAHIM MUHAMMED,                         :
                                          :
                   Petitioner             :
                                          :
                                          :
                                     ORDER


PER CURIAM

     AND NOW, this 20th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.